Citation Nr: 1439301	
Decision Date: 09/04/14    Archive Date: 09/09/14

DOCKET NO.  10-10 847	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUE

1.  Entitlement to an initial evaluation in excess of 10 percent for service-connected degenerative disc disease of post-operative residuals, degenerative joint and disc disease of the lumbar spine (back disability).

2.  Entitlement to an evaluation in excess of 20 percent for service-connected back disability for the period beginning October 27, 2011.   


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Megan Marzec, Associate Counsel


INTRODUCTION

The Veteran served on active duty from July 1989 to January 2009.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a September 2009 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Waco, Texas.

The September 2009 rating decision granted service connection for a back disability with an initial 10 percent evaluation and granted service connection for right lower extremity radiculopathy with an initial 10 percent evaluation.  The Board notes that a December 2011 rating decision granted an evaluation of 20 percent for the service-connected back disability beginning October 27, 2011.  The issues have been rephrased accordingly.

The Board also notes that an April 2013 rating decision granted a 20 percent evaluation for right lower extremity radiculopathy and granted service connection for left lower extremity radiculopathy, with an initial evaluation of 10 percent, and for a post-operative scar of the back with a noncompensable evaluation.  This is a separate rating action. 

An April 2013 statement of the case addressed the increased evaluation for right lower extremity radiculopathy.  The Veteran never filed a substantive appeal regarding this issue.  Accordingly, the issue of an increased evaluation for right lower extremity radiculopathy (or a scar) is not currently before the Board.    

The Board notes that in his March 2010 substantive appeal, the Veteran requested a Board hearing.  The Veteran was scheduled for a hearing in October 2011, but the Veteran did not appear.  The Board will proceed with appellate review.

The Board has not only reviewed the physical claims file but also the Veteran's file on the "Virtual VA" paperless claims processing system to ensure a total review of the evidence.   

FINDINGS OF FACT

1.  Until October 26, 2011, the Veteran's back disability was manifested by limitation of forward flexion to 110 degrees, pain on motion and episodes of increased pain.

2.  Beginning October 27, 2011, the Veteran's back disability was manifested by limitation of forward flexion to 70 degrees with pain beginning at 40 degrees, a combined range of motion of 170 degrees with pain beginning at 110 degrees and localized tenderness.


CONCLUSIONS OF LAW

1.  The criteria for an initial evaluation in excess of 10 percent for the Veteran's back disability have not been met.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. § 3.159, 3.321, 4.71a, Diagnostic Code 5243 (2013).

2.  The criteria for an evaluation in excess of 20 percent for the Veteran's back disability for the period beginning October 27, 2011, have not been met.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. § 3.159, 3.321, 4.71a, Diagnostic Code 5243 (2013).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Disability evaluations (ratings) are determined by evaluating the extent to which a Veteran's service-connected disability adversely affects his ability to function under the ordinary conditions of daily life, including employment, by comparing the symptomatology with the criteria set forth in the Schedule for Rating Disabilities (Rating Schedule).  38 U.S.C.A. § 1155; 38 C.F.R. §§ 4.1, 4.2, 4.10 (2013).

In evaluating a disability, the Board considers the current examination reports in light of the whole recorded history to ensure that the current rating accurately reflects the severity of the condition.  The Board has a duty to acknowledge and consider all regulations that are potentially applicable.  Schafrath v. Derwinski, 
1 Vet. App. 589 (1991).  The medical as well as industrial history is to be considered, and a full description of the effects of the disability upon ordinary activity is also required.  38 C.F.R. §§ 4.1, 4.2, 4.10.

Where there is a question as to which of two evaluations shall be applied, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria required for that rating.  Otherwise, the lower rating will be assigned.  See 38 C.F.R. § 4.7 (2013).  Reasonable doubt regarding the degree of disability will be resolved in the Veteran's favor.  38 C.F.R. § 4.3 (2013).  Separate ratings can be assigned for separate periods of time based on facts found, a practice known as "staged" ratings.  Hart v. Mansfield, 21 Vet. App. 505 (2007).

When evaluating disabilities of the musculoskeletal system, 38 C.F.R. § 4.40 allows for consideration of functional loss due to pain and weakness causing additional disability beyond that reflected on range of motion measurements.  See DeLuca v. Brown, 8 Vet. App. 202 (1995).  Further, 38 C.F.R. § 4.45 provides that consideration also be given to weakened movement, excess fatigability and incoordination. Where arthritis results in painful motion of the joint, the rating criteria allow for at least the minimum compensable evaluation for the joint.  38 C.F.R. § 4.59 (2013).

When all the evidence is assembled, VA is responsible for determining whether the evidence supports the claim or is in relative equipoise, with a Veteran prevailing in either event, or whether a preponderance of the evidence is against a claim, in which case, the claim is denied.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102.

The Board has reviewed all the evidence in the Veteran's claims file.  Although the Board has an obligation to provide adequate reasons and bases supporting this decision, there is no requirement that the evidence submitted by a veteran or obtained on his behalf be discussed in detail.  Rather, the Board's analysis below will focus specifically on what evidence is needed to substantiate the claim and what the evidence in the claims file shows, or fails to show, with respect to the claim.  See Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000); Timberlake v. Gober, 14 Vet. App. 122, 128-30 (2000).

The Veteran's back disability was initially evaluated as 10 percent disabling and as of October 27, 2011, is rated as 20 percent disabling under Diagnostic Code 5243, which uses the General Formula for Rating Diseases and Injuries of the Spine.  38 C.F.R. § 4.71a, Diagnostic Code 5243.

Under the General Rating Formula, A 10 percent rating is warranted if forward flexion of the thoracolumbar spine is greater than 60 degrees, but not greater than 85 degrees; or the combined range of motion of the thoracolumbar spine is greater than 120 degrees, but not greater than 235 degrees; or if there is muscle spasm, guarding, or localized tenderness not resulting in abnormal gait or abnormal spinal contour; or there is vertebral body fracture with loss of 50 percent or more of the height.  38 C.F.R. § 4.71a, Diagnostic Codes 5235-5243.    

A 20 percent rating is warranted if forward flexion of the thoracolumbar spine is greater than 30 degrees, but not greater than 60 degrees; or the combined range of motion of the thoracolumbar spine is not greater than 120 degrees; or if there is muscle spasm or guarding severe enough to result in an abnormal gait or abnormal spinal contour such as scoliosis, reversed lordosis, or abnormal kyphosis.  38 C.F.R. § 4.71a, Diagnostic Codes 5235-5243.

A 40 percent rating is warranted if forward flexion of the thoracolumbar spine is to 30 degrees or less; or, if there is favorable ankylosis of the entire thoracolumbar spine.  38 C.F.R. § 4.71a, Diagnostic Codes 5235-5243.

A 50 percent rating is warranted if there is unfavorable ankylosis of the entire thoracolumbar spine and a 100 percent disability rating is warranted if there is unfavorable ankylosis of the entire spine.  38 C.F.R. § 4.71a, Diagnostic Codes 5235-5243.  

There are several notes set out after the diagnostic criteria, which provide the following:  First, associated objective neurologic abnormalities are to be rated separately under an appropriate diagnostic code (as they have been done in this case, as noted above).  Second, for purposes of VA compensation, normal forward flexion of the thoracolumbar spine is 0 to 90 degrees, extension is 0 to 30 degrees, left and right lateral flexion are 0 to 30 degrees, and left and right lateral rotation are 0 to 30 degrees.  The combined range of motion refers to the sum of the range of forward flexion, extension, left and right lateral flexion, and left and right rotation.  The normal combined range of motion of the thoracolumbar spine is to 240 degrees.  Third, in exceptional cases, an examiner may state that, because of age, body habitus, neurologic disease, or other factors not the result of disease or injury of the spine, the range of motion of the spine in a particular individual should be considered normal for that individual, even though it does not conform to the normal range of motion stated in the regulation.  Fourth, each range of motion should be rounded to the nearest 5 degrees.  38 C.F.R. § 4.71a, Diagnostic Codes 5235-5243.

Note five provides that for VA compensation purposes, unfavorable ankylosis is a condition in which the entire thoracolumbar spine, the entire cervical spine, or the entire spine is fixed in flexion or extension, and the ankylosis results in one or more of the following: difficulty walking because of a limited line of vision; restricted opening of the mouth and chewing; breathing limited to diaphragmatic respiration; gastrointestinal symptoms due to pressure of the costal margin on the abdomen; dyspnea or dysphagia; atlantoaxial or cervical subluxation or dislocation; or neurologic symptoms due to nerve root stretching.  Fixation of a spinal segment in neutral position (zero degrees) always represents favorable ankylosis.  38 C.F.R. § 4.71a, Diagnostic Codes 5235-5243.

Note six provides that disabilities of the thoracolumbar and cervical spine segments shall be separately evaluated, except when there is unfavorable ankylosis of both segments, which will be rated as a single disability.  38 C.F.R. § 4.71a, Diagnostic Codes 5235-5243.

For the purposes of evaluations under Diagnostic Codes 5235-5243, an incapacitating episode is a period of acute signs and symptoms due to intervertebral disc syndrome that requires bed rest prescribed by a physician and treatment by a physician.  38 C.F.R. § 4.71a, Diagnostic Codes 5235-5243, Note 1.

In a March 2009 VA examination the Veteran had diminished sensation to pinprick to the left foot, normal straight-leg raising testing, normal lumbar curve, no scoliosis and no tenderness.  He had flexion to 110 degrees, bilateral lateral flexion to 30 degrees and bilateral lateral rotation to 30 degrees.  He had no additional decrease in range of motion with repetitive use or with flare-ups, as flare-ups were not reported.  The examiner noted that the Veteran reported back pain and intermittent numbness of the right thigh.  

In March 2010, a private treatment provider submitted a statement noted that the Veteran was "significantly limited in his activities of daily living."  The private treatment provider noted that the Veteran was limited in his ability to forward flex and extend and he was unable to participate in any sport activities such as golfing or bowling.  He noted that the Veteran had stiffness and pain that could worsen in time.

In this regard, it is important for the Veteran to understand that there is no dispute that the back disability causes the Veteran problems, including limits in activity, which could worsen in time.  The question the Board must address is the extent of the disability.

In a October 2011 VA examination the Veteran reported daily episodes of left or right radiculopathy and constant daily pain that is increased with bending, lifting over 10 pounds, standing for over 10 minutes or walking for more than a block.  He reported no flare-ups.  

Upon physical examination the Veteran had flexion to 70 degrees with objective evidence of painful motion at 40 degrees; extension to 20 degrees with painful motion at 10 degrees; bilateral lateral flexion to 20 degrees with painful motion at 10 degrees; and bilateral lateral rotation to 20 degrees with painful motion at 20 degrees.  His combined range of motion was 170 degrees with objective evidence of painful motion at 110 degrees.  He did not have any additional limitation following repetitive-use testing.

The examiner also noted bilateral lower lumbar segment muscular tenderness.  The Veteran had normal strength, normal reflexes and a normal sensory examination.  The Veteran had objective symptoms of radiculopathy including a positive right straight leg raising test, bilateral intermittent pain and paresthesias and/or dysesthesias with the right lower extremity evaluated as moderate and the left lower extremity evaluated as mild.  The examiner indicated that there was involvement of the sciatic nerve.  

The Board finds that an initial evaluation in excess of 10 percent is not warranted.  A 20 percent evaluation is assigned for forward flexion greater than 30 degrees but not greater than 60 degrees, or a combined range of motion not greater than 120, or muscle spasm or guarding severe enough to result in abnormal gait or abnormal spinal contour.  As noted above, during the initial rating period the Veteran did not exhibit limitation of flexion to the degree required for a 20 percent evaluation.  Flexion was limited to 110 degrees.  The Board notes that the Veteran's motion was noncompensable, but he was afforded a 10 percent evaluation for pain on motion, providing highly probative evidence against this claim.  

The Veteran also reported, and the March 2009 examiner noted, signs and symptoms of radiculopathy.  The Board notes that the Veteran has already been afforded a separate evaluation for right lower extremity radiculopathy with an initial evaluation of 10 percent and residual back scarring for the entirety of the period on appeal.  Accordingly, the Board finds that an initial evaluation in excess of 10 percent for a back disability is not warranted.  38 C.F.R. § 4.71a, Diagnostic Code 5243.

For the period beginning October 27, 2011, the Board finds that an evaluation in excess of 20 percent for a back disability is not warranted.  A 40 percent evaluation is warranted for forward flexion limited to 30 degrees or less or favorable ankylosis of the entire thoracolumbar spine.  In the October 2011 VA examination, the Veteran had flexion to 70 degrees with objective evidence of painful motion at 40 degrees.  Accordingly, the Veteran's symptoms do not warrant a higher evaluation of 40 percent.  

The Veteran also reported worsening symptoms of radiculopathy.  The Board notes that the Veteran has already been afforded a separate evaluation for left lower extremity radiculopathy beginning October 27, 2011, with an initial evaluation of 10 percent, and his evaluation for right lower extremity radiculopathy was increased to 20 percent, effective October 27, 2011, as the Veteran requested.  Accordingly, the Board finds that an evaluation in excess of 20 percent for the period beginning October 27, 2011, for a back disability is not warranted.  38 C.F.R. § 4.71a, Diagnostic Code 5243.  

The Board has also considered whether an extraschedular evaluation is warranted for the Veteran's back disability.  In exceptional cases an extraschedular rating may be provided.  38 C.F.R. § 3.321 (2013).  The threshold factor for extraschedular consideration is a finding that the evidence before VA presents such an exceptional disability picture that the available schedular evaluations for that service-connected disability are inadequate.  Therefore, initially, there must be a comparison between the level of severity and symptomatology of the claimant's service-connected disability with the established criteria found in the rating schedule for that disability.  Thun v. Peake, 22 Vet. App. 111 (2008).

Under the approach prescribed by VA, if the criteria reasonably describe the claimant's disability level and symptomatology, then the claimant's disability picture is contemplated by the rating schedule, the assigned schedular evaluation is, therefore, adequate, and no referral is required.  In the second step of the inquiry, however, if the schedular evaluation does not contemplate the claimant's level of disability and symptomatology and is found inadequate, the RO or Board must determine whether the claimant's exceptional disability picture exhibits other related factors such as those provided by the regulation as "governing norms."  
38 C.F.R. § 3.321(b)(1) (related factors include "marked interference with employment" and "frequent periods of hospitalization").  When the rating schedule is inadequate to evaluate a claimant's disability picture and that picture has related factors such as marked interference with employment or frequent periods of hospitalization, then the case must be referred to the Under Secretary for Benefits or the Director of the Compensation and Pension Service for completion of the third step - a determination of whether, to accord justice, the claimant's disability picture requires the assignment of an extraschedular rating.  Id.

Turning to the first step of the extraschedular analysis, the Board finds that the symptomatology and impairment caused by the Veteran's back disability are specifically contemplated by the schedular rating criteria, and no referral for extraschedular consideration is required.  The schedular rating criteria specifically provides for disability ratings based on pain, pain on motion, limitation of motion, and localized tenderness.  In this case, considering the lay and medical evidence for the entire period on appeal, the Veteran's back disability is manifested by pain, limitation of motion and tenderness.  As noted, these symptoms are part of the schedular rating criteria.  If the Veteran did not have problems with his back, there would be no basis for a compensable evaluation, let alone a higher evaluation. 

Duties to Notify and Assist

Under applicable criteria, VA has certain notice and assistance obligations to claimants.  See 38 U.S.C.A. §§ 5102, 5103, 5103A, 5107; 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a).  

In a claim for increase, the VCAA requirement is generic notice, that is, the type of evidence to substantiate the claim, namely, evidence demonstrating a worsening or increase in severity of the disability and the effect that worsening has on employment and earning capacity, as well as general notice regarding how disability ratings and effective dates are assigned.  Vazquez-Flores v. Shinseki, 580 F.3d 1270 (2009).  The Board finds that the VA RO fulfilled this duty to notify in a March 2009 letter.  

The Board is also satisfied that VA has made reasonable efforts to obtain relevant records and evidence.  Specifically, the information and evidence that has been associated with the claims file includes the Veteran's service treatment records, a private medical opinion and the Veteran's statements.

The Board notes that there are no post-service VA treatment records or private treatment records included in the claims file.  In the Veteran's February 2009 claim he reported that he had only received private treatment for his back disability.  In a March 2009 letter the VA requested that the Veteran complete and return a VA Form 21-4142 Authorization and Consent to Release Information for each private health care treatment provider that he received treatment from so that the VA could obtain treatment information.  

The Veteran did not respond to this request.  

Accordingly, the VA was unable to obtain private treatment records on behalf of the Veteran.  The Board finds no basis to repeat this request. 

The Veteran has also been afforded adequate examinations on the issue of rating his back disability.  VA provided the Veteran with examinations in March 2009 and October 2011.  As discussed above, the examinations were more than adequate.  The Veteran's history was taken and complete examinations were conducted.  The examination reports and opinions were given by experienced physicians who had thoroughly reviewed the Veteran's claims file.  Therefore, the Veteran has been afforded adequate examinations on the issue of entitlement to an increased evaluation for a back disability.  

Notably, the Veteran has not identified, and the record does not otherwise indicate, any additional evidence that is necessary for a fair adjudication of the claim that has not been obtained or that the RO has not already made an effort to obtain, without success in light of the fact that the Veteran did not give VA permission to obtain his private medical records. 

Therefore, VA has satisfied its duties to notify and assist, additional development efforts would serve no useful purpose, and there is no prejudice to the Veteran in adjudicating this appeal.  See Soyini v. Derwinski, 1 Vet. App. 540, 546 (1991); Sabonis v. Brown, 6 Vet. App. 426, 430 (1994).       

ORDER

An initial evaluation in excess of 10 percent for a back disability is denied.

An evaluation in excess of 20 percent for a back disability for the period beginning October 27, 2011, is denied.



____________________________________________
JOHN J. CROWLEY
Veterans Law Judge, Board of Veterans' Appeals
Department of Veterans Affairs


